On December 28, 1993, the suspended sentence for Burglary was revoked, and defendant was sentenced to serve the remainder of ten (10) years in the Montana State Prison, for the remainder of the balance of the suspended sentence dated the 7th day of July, 1992. Credit shall be given in the amount of 50 days for time served. It is recommended that the defendant not be eligible for parole until he has successfully enrolled in and completed, the Intensive Treatment Unit, Anger Management Counseling, Criminal Thinking Errors, and In-patient treatment at the Montana Chemical Dependency Center.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
*27Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Monty Houseman for representing himself in this matter.